Exhibit 10.1
SECURITIES SUBSCRIPTION AGREEMENT
     This Securities Subscription Agreement (this “Agreement”) dated as of
July 28, 2008, is by and among Marshall Edwards, Inc., a Delaware corporation
(the “Company”) and each purchaser identified on the signature page hereto
(each, a “Purchaser” and, collectively, the “Purchasers”).
     WHEREAS, the Company desires to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, desires to purchase from the Company
shares of the Company’s common stock, par value $0.00000002 (the “Shares”); and
     WHEREAS, the Company has registered the Shares on a Registration Statement
on Form S-3 (Registration No. 333-149807) which was filed with the U.S.
Securities and Exchange Commission (the “SEC”) on March 19, 2008 and declared
effective by the SEC on April 3, 2008.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
hereby agree as follows:
ARTICLE I
PURCHASE AND SALE
     1.1 Closing.
          (a) Upon the terms and subject to the conditions set forth herein, the
Company agrees to issue and sell, and each Purchaser agrees to purchase from the
Company, the number of Shares set forth next to such Purchaser’s name on
Schedule 1.1 hereto on the Closing Date (as herein defined) at a purchase price
of $2.17 per Share which was the consolidated closing bid price of the Company’s
common stock on July 28, 2008 as quoted by the Nasdaq Stock Market’s Market
Intelligence Desk.
          (b) The closing (the “Closing”) of the transactions contemplated by
this Agreement shall occur at the offices of Morgan, Lewis & Bockius, LLP, New
York, New York, or such other location as the parties shall mutually agree;
provided, however, that the parties may agree to close by facsimile with
originally executed copies of the Agreement to follow by overnight courier.
          (c) The “Closing Date” means the date that is the third Trading Day
(as defined herein) after the date hereof. For purposes of this Agreement,
“Trading Day” means a day on which the Company’s common stock is trading on the
Nasdaq Global Market.
     1.2 Deliveries.
          (a) On the Closing Date, the Purchasers shall deliver or cause to be
delivered to the Company the aggregate purchase price for the Shares set forth
on Schedule 1.1 hereto payable by each Purchaser to the Company by wire transfer
of immediately available funds to the bank account designated by the Company on
Schedule 1.2 hereto.

 



--------------------------------------------------------------------------------



 



          (b) On the Closing Date, the Company shall deliver or cause to be
delivered to each of the Purchasers a statement of account from Computershare
Investor Services, LLC, the Company’s transfer agent (the “Transfer Agent”)
confirming that the Shares purchased by each Purchaser pursuant to this
Agreement are held in book entry form by the Transfer Agent in the name of each
Purchaser.
     1.3 Closing Conditions.
          (a) The obligations of the Company hereunder in connection with the
Closing with each Purchaser are subject to the following conditions being met:
               (i) the accuracy in all material respects when made and on the
Closing Date (as if made on the Closing Date, except to the extent that a
representation or warranty specifically references an earlier date) of the
representations and warranties by the respective Purchasers contained herein;
and
               (ii) the delivery by the respective Purchaser of payment to the
Company for the Shares as set forth in Section 1.2(a) of this Agreement.
          (b) The obligations of the respective Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:
               (i) the accuracy in all material respects when made and on the
Closing Date (as if made on the Closing Date, except to the extent that a
representation or warranty specifically references an earlier date) of the
representations and warranties by the Company contained herein; and
               (ii) the delivery by the Company of the items set forth in
Section 1.2(b) of this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     2.1 Representations and Warranties by the Company.
          (a) The Company hereby represents and warrants to each of the
Purchasers as follows:
               (i) Organization, Good Standing and Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted and as presently proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a material adverse effect on its
business, financial condition or properties (a “Material Adverse Effect”), and,
to the Company’s knowledge, no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

2



--------------------------------------------------------------------------------



 



               (ii) Authorization. All corporate action on the part of Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of Company hereunder and the authorization, issuance and delivery of the Shares
has been taken or will be taken prior to the Closing.
               (iii) Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms hereof for the consideration expressed
herein, will be duly and validly authorized and issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under this Agreement and applicable state and federal securities laws.
               (iv) Legal Proceedings and Orders. There is no action, suit,
proceeding or investigation pending or threatened against the Company that
questions the validity of this Agreement or the right of the Company to enter
into this Agreement or to consummate the transactions contemplated hereby, nor
is the Company aware of any basis for any of the forgoing. The Company is
neither a party nor subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality that
would affect the ability of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby.
               (v) Registration Statement. The Registration Statement is
effective on the date hereof and the Company has not received notice that the
SEC has issued or intends to issue a stop order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently.
               (vi) No Conflicts. The execution, delivery and performance of
this Agreement by the Company, the issuance and sale of the Shares and the
consummation by the Company of the transactions contemplated hereby do not and
will not (i) violate any provision of the Company’s certificate of incorporation
or bylaws, or (ii) breach or result in a default under, result in the creation
of any Lien (“Lien” under this Agreement means a lien, charge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction) upon any of the properties or assets of the Company or give to
others any right of termination, amendment, acceleration or cancellation of any
agreement, credit facility, debt or other instrument to which the Company is a
party or by which any property or asset of the Company is bound or affected, or
(iii) violate any law, rule, regulation, order, judgment, injunction, or decree
of any court or government authority to which the Company is subject (including
federal and state securities laws and regulations, and the rules and regulations
of the Nasdaq Global Market (“Trading Market”), or by which any property or
asset of the Company is bound or affected; except in the cases of each of
clauses (ii) and (iii) such as could not have or reasonably be expected to
result in a Material Adverse Effect.
               (vii) SEC Reports; Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it under the Securities Act of 1933, as amended (the “Securities Act”)
and the Securities Exchange Act of 1934,

3



--------------------------------------------------------------------------------



 



as amended (the “Exchange Act”), for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material).
The foregoing materials filed through the date hereof, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports.” As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
historical financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of the filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit statements.
               (viii) Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property (or
its securities) to shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital shares and (v) the Company has not
issued any equity securities or common stock equivalents to any Person
(including to any officer, director or Affiliate), except (a) a warrant to
purchase shares of the Company’s common stock issued to John O’Connor, for
investor services relations rendered by Mr. O’Connor to the Company and
(b) pursuant to existing Company share option plans. The Company does not have
pending before the SEC any request for confidential treatment of information.
“Person” under this Agreement means an individual or corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind. “Affiliate” under this Agreement means any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person as such terms are
used in and construed under Rule 144 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
               (ix) Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its properties
before or by any court, arbitrator, governmental or

4



--------------------------------------------------------------------------------



 



administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively an “Action”) which adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or the Shares.
Neither the Company nor any director or officer thereof is or has been subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company or any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the Exchange Act or the Securities Act.
               (x) Compliance. The Company is not in default under or in
violation of, nor has it received notice of a claim that it is in default under
or that it is in violation of, (i) its certificate of incorporation, articles of
association or by-laws, (ii) any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, (iii) any court, arbitrator or governmental body, or
(iv) any statute, rule or regulation of any jurisdiction or regulatory body in
which it is conducting its business, except in the case of (ii), (iii) or
(iv) as could not reasonably be expected to have a Material Adverse Effect.
               (xi) Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits could not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings related to
the revocation or modification of any Material Permit which, if the subject of
an unfavorable decision, ruling or finding, could reasonable by expected to
results in a Material Adverse Effect.
               (xii) Title to Assets. The Company has good and marketable title
to all real and personal property and assets owned by it that are material to
the business of the Company, in each case free and clear of all Liens, except
for Liens, (i) if any, reflected in the SEC Reports, (ii) as do not materially
affect the value of such property, (iii) as do not materially interfere with the
use made and proposed to be made of such property by the Company or (iv) for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor the subject to penalties. Any real property and facilities held
under lease by the Company are held by it under valid, subsisting and
enforceable leases with which the Company is in compliance, with such exceptions
as are not materially significant in relation to its business taken as a whole.
               (xiii) Patents and Trademarks. The Company has, or has rights to
use, all patents, patent applications, trademarks, trademark applications,
service markets, trade names, copyrights, licenses, trade secrets or other
similar rights necessary or material for use in connection with its business and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). The Company has not received a written
notice that the Intellectual Property Rights used by Company violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others.

5



--------------------------------------------------------------------------------



 



               (xiv) Insurance. The Company is fully insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company is
engaged, including but not limited to, directors and officers insurance
coverage. To the best knowledge of the Company, such insurance contracts and
policies are accurate and complete. The Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
               (xv) Transactions with Affiliates and Employees. Except as set
forth in the SEC Reports, none of the Affiliates, employees officers or
directors of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any Affiliate,
officer, director or employee or, to the knowledge of the Company, any entity in
which any Affiliate, officer, director, or employee has a substantial interest
or is an officer, director, trustee or partner, in each case in excess of
$60,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) for reimbursement of appropriate expenses incurred on behalf of
the Company and (iii) for other employee benefits, including share option
agreements under and share option plan of the Company.
               (xvi) Certain Fees. Any brokerage, finder’s fees or commissions
that are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transaction contemplated by the this Agreement will be paid
solely by the Company. The Company shall pay all transfer agent fees and
expenses, escrow fees and stamp taxes levied in connection with the delivery of
any Shares.
               (xvii) Investment Company. The Company is not, and immediately
after receipt of payment for the Shares, will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
               (xviii) Registration Rights. Except as set for in the SEC
Reports, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company.
               (xix) Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to the Exchange Act and listed on the Trading
Market, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or de-listing or suspending from trading the
Common Stock on the Trading Market nor has the Company received any notification
that the SEC or Trading Market is contemplating terminating such registration or
listing, as applicable. The Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is in compliance in all material respects with all such listing and maintenance
requirements.

6



--------------------------------------------------------------------------------



 



               (xx) Tax Status. Except for matters that would not individually
or in the aggregate have or could reasonably be expected to result in a Material
Adverse Effect, the Company has filed all necessary federal, state and foreign
income and franchise tax returns and have paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.
               (xxi) Foreign Corrupt Practices. Neither the Company nor to the
knowledge of the Company, any director, officer, employee, agent or other Person
acting on behalf of the Company, has (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any Person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
               (xxii) Manipulation of Price. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company and to facilitate the sale or resale
of any of the Shares, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Shares, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, except with respect to compensation payable in
connection with the transactions contemplated hereby.
     2.2 Representations and Acknowledgments of the Purchasers.
          (a) Each Purchaser hereby represents and warrants to the Company as
follows:
               (i) Organization, Good Standing and Qualification. Each Purchaser
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite corporate
power and authority to carry on its business as now conducted and as presently
proposed to be conducted. Each Purchaser is duly qualified to transact business
and is in good standing as a foreign entity in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect on its business or
properties.
               (ii) Authorization; Enforcement. Each Purchaser has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon execution and
delivery, this Agreement will constitute a valid and binding obligation of each
Purchaser enforceable against each Purchaser in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, applicable
securities laws or regulations, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditor’s rights and remedies or by
other equitable principles of general application from time to time in effect.

7



--------------------------------------------------------------------------------



 



               (iii) Legal Proceedings and Orders. There is no action, suit,
proceeding or investigation pending or threatened against either Purchaser that
questions the validity of this Agreement or the right of the Company to enter
into this Agreement or to consummate the transactions contemplated hereby, nor
is either Purchaser aware of any basis for any of the forgoing. Each Purchaser
is neither a party nor subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality that
would affect the ability of the Purchaser to enter into this Agreement or to
consummate the transactions contemplated hereby.
               (ii) Residency. Each Purchaser has its principal executive office
in the jurisdiction set forth immediately below such Purchaser’s name on the
signature page hereto.
ARTICLE III
INDEMNIFICATION
     3.1 Indemnification of Purchasers. The Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, members, partners,
employees and agents (each a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
reasonable attorney’s fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of, or relating to, any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement (unless such action is based upon a breach of such Purchaser’s
representations, warranties or other covenants under this Agreement or any
violation by the Purchaser of state or federal securities laws or any conduct by
such Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance).
ARTICLE IV
MISCELLANEOUS
     4.1 Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed (by
registered or certified mail, return receipt requested) or by reputable
overnight courier, fee prepaid to the parties at the following addresses or
facsimile numbers:
If to the Company:
Marshall Edwards, Inc.
140 Wicks Road
North Ryde NSW 2113
Australia
Facsimile: + 61 2 9878 8474
Attn: David. R. Seaton

8



--------------------------------------------------------------------------------



 



with copies to:
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178-0060
Facsimile: (212) 309-6001
Attention: Steven A. Navarro, Esq.
If to the Purchasers at: The addresses and facsimile numbers set forth on
Schedule 1.1 and in the case of OppenheimerFunds, Inc, with an additional copy
to:
General Counsel
OppenheimerFunds, Inc.
Two World Financial Center
225 Liberty Street, 16th Floor
New York, NY 10281
All such notices, requests and other communications will (w) if delivered
personally to the address as provided in this Section 4.1 be deemed given upon
delivery, (x) if delivered by facsimile transmission to the facsimile number as
provided in this Section 4.1 be deemed given upon receipt, (y) if delivered by
mail in the manner described above to the address as provided in this Section
4.1, be deemed given upon receipt and (z) if delivered by reputable overnight
courier to the address as provided in this Section 4.1, be deemed given upon
receipt. Any party from time to time may change its address, facsimile number or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.
     4.2 Binding Effect. This Agreement shall be binding upon the heirs, legal
representatives and successors of the Company and each Purchaser; provided,
however, that each Purchaser may not assign any rights or obligations under this
Agreement.
     4.3 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
     4.4 Invalid Provisions. In the event that any provision of this Agreement
is found to be invalid or otherwise unenforceable by a court or other tribunal
of competent jurisdiction, such invalidity or unenforceability shall not be
construed as rendering any other provision contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.
     4.5 Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9



--------------------------------------------------------------------------------



 



     4.6 Amendments. This Agreement or any provision hereof may be changed,
waived, or terminated only by a statement in writing signed by the party against
whom such change, waiver or termination is sought to be enforced.
     4.7 Entire Agreement. This Agreement constitutes the entire agreement of
the parties pertaining to the Shares and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties
with respect thereto.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
28th day of July, 2008

    COMPANY:

MARSHALL EDWARDS, INC.       By:   /s/ David R. Seaton       Name:   David. R.
Seaton      Title:   Chief Financial Officer & Secretary   

    PURCHASERS:

NOVOGEN LIMITED
      By:   /s/ Christopher Naughton       Name:   Christopher Naughton     
Title:   Managing Director   

    Address : 140 Wicks Road
North Ryde, NSW 2113
Fax No. + 61 2 9878-0055
Tax Identification No. N/A

ON BEHALF OF
OPPENHEIMERFUNDS, INC. AS
ADVISER TO EACH OF THE PARTIES
SEVERALLY AND NOT JOINTLY
LISTED ON PART B OF SCHEDULE 1.1       By:   /s/ George Evans       Name:  
George Evans      Title:   Senior Vice President        Address: Two World
Financial Center
225 Liberty Street, 11th Floor
New York, NY 10281
Fax No. (212) 323-4070
                     

11



--------------------------------------------------------------------------------



 



         

Schedule 1.1
Purchasers and Subscription Amounts
Part A

                  Purchaser   Shares   Aggregate Purchase Price
Novogen Limited
    2,908,295     $ 6,311,000  

Part B

                          Purchaser   Shares   Aggregate Purchase Price   Tax
Identification No.
Oppenheimer International Growth Fund
    1,042,600     $ 2,262,442       13-3867060  
Mass Mutual International Equity Fund
    380,100     $ 824,817       84-0885458  
Oppenheimer International Growth Fund/VA
    167,500     $ 363,475       06-1342574  
AZL Oppenheimer International Growth Fund
    83,800     $ 181,846       31-1797028  
OFITC International Growth Fund
    17,000     $ 36,890       13-4128140  
OFI International Equity Fund
    9,000     $ 19,530       02-0568055  

12



--------------------------------------------------------------------------------



 



Schedule 1.2
Wire Instructions for Company

     
Primary Bank:
  JPMorgan Chase Bank
Swift#:
  CHASUS33
ABA#
  021000021
Account Name:
  Marshall Edwards, Inc.
Account Number:
  821-5010735-65

13